Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        14-OCT-2022
                                                        12:23 PM
                                                        Dkt. 8 ODMR




                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                     KAU#I W. POAHA, Petitioner,
                                vs.
               CHIEF OF POLICE ARTHUR JOSEPH LOGAN,
              HONOLULU POLICE DEPARTMENT, Respondent.

                        ORIGINAL PROCEEDING

             ORDER DENYING MOTION FOR RECONSIDERATION
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of Petitioner’s October 7, 2022

motion for reconsideration of this court’s September 26, 2022

order denying the petition for a “peremptory” writ of mandamus,

and the record, Petitioner’s motion is untimely because the

deadline to file a motion for reconsideration was October 6,

2022.   See Hawai#i Rules of Appellate Procedure (HRAP) Rule 40(a)

(“A motion for reconsideration may be filed by a party only

within 10 days after the filing of the opinion, dispositional

order, or ruling unless by special leave additional time is

granted during such period by a . . . justice of the appellate

court involved.”).
          Even if deemed timely, this court has not overlooked or

misapprehended points of law or fact.   See HRAP Rule 40(b).

Accordingly,

          It is ordered that the motion is denied.

          DATED: Honolulu, Hawai#i, October 14, 2022.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Todd W. Eddins




                                2